Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The prior arts do not teach nor suggest the following independent claim 1 limitations:
	A method, comprising:
	receiving, from a host device, control information for operating a memory array, the control information comprising a first command;
	detecting an error in the control information;
	refraining from executing the first command based at least in part on detecting the error;
	entering a state that limits access to the memory array based at least in part on detecting the error; and
	transmitting, to the host device, a first indication that the error was detected in the control information based at least in part on entering the state that limits access to the memory array.
	Shaeffer et al US 2009/0235113 is the most similar prior art of record. The disclosure at paragraph 0013 teaches the following:
	In a memory system, address errors can be more detrimental than data errors, because a write operation with the wrong address can corrupt previously stored data. Embodiments of the present invention provide a mechanism for checking and correcting errors in both address and data transmission between the memory controller and DRAM. The DRAM computes an error-detection code (EDC) based on the address and/or data received from the controller, and transmits this EDC code back to the controller. The controller then determines whether the EDC code is consistent with the previously transmitted address and/or data. If an error is detected, and if the error corresponds to the address for a write operation, the controller can send an error indication to the DRAM, so that the DRAM can cancel the erroneous write command. In this way, the memory system can ensure both error-resistant data and address transmission.
	In summary, Shaeffer teaches detecting by a controller errors in transmitted EDC code from DRAM. When an error is detected the controller sends an error indication to the DRAM to cancel an erroneous write command. The key difference between the claimed invention and Shaeffer is which device detects an error and which device instructs a safe state. In Shaeffer the controller detects the error and instructs a safe state (e.g., cancel erroneous write command). In the claimed invention the when an error occurs a memory array enter a state that limits access to the memory array and based on the memory array entering the state an error indication is transmitted to a host device. For these reasons independent claim 1 and the claims that depend from it are allowable. Independent claim 15 recites similar limitations to independent claim 1 and is allowable for similar reasons, including its dependent claims.
	Independent claim 20 recites the following limitations:
	An apparatus, comprising:
	a memory array comprising a plurality of memory banks;
	a receiver coupled with the memory array and configured to receive control signaling comprising control information for accessing the memory array;
	a circuit coupled with the receiver and configured to detect errors in the control information and to signal an indication of detected errors, wherein the memory array is configured to enter a state of limited access based at least in part on an output of the circuit;
	a first register coupled with the circuit and configured to store a state of the memory array based at least in part on the output of the circuit; and
	a transmitter coupled with the first register and configured to transmit, to a host device, a content of the first register and an indication of an error detected in control information corresponding to the content of the first register.
	The aforementioned citations from Shaeffer teaches the underlined limitations. The limitations that are not underlined are not taught nor suggested by Shaeffer and therefore the claim as a whole is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699.  The examiner can normally be reached on Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113